                Case 4:20-cv-02180-JST Document 95 Filed 03/23/21 Page 1 of 4




 1   George M. Lee (SBN 172982)
     SEILER EPSTEIN LLP
 2   275 Battery Street, Suite 1600
     San Francisco, CA 94111
 3   Phone: (415) 979-0500
     Fax: (415) 979-0511
 4     Email: gml@seilerepstein.com
 5   Raymond M. DiGuiseppe (SBN 228457)
     THE DIGUISEPPE LAW FIRM, P.C.
 6   4320 Southport-Supply Road, Suite 300
     Southport, NC 28461
 7   Phone: (910) 713-8804
     Fax: (910) 672-7705
 8     Email: law.rmd@gmail.com
 9
     Attorneys for Plaintiffs
10
11   Matthew D. Zinn (SBN 214587)
     Andrew P. Miller (SBN 324093)
12   SHUTE, MIHALY & WEINBERGER LLP
     396 Hayes Street
13   San Francisco, California 94102
     Phone: (415) 552-7272
14   Fax: (415) 552-5816
       Email: zinn@smwlaw.com
15     Email: amiller@smwlaw.com

16   Attorneys for Defendants County of Alameda,
     Gregory J. Ahern, and Nicholas Moss
17
18                               UNITED STATES DISTRICT COURT
19                              DISTRICT OF NORTHERN CALIFORNIA

20   JANICE ALTMAN, et al.,                            Case No. 4:20-cv-02180

21           Plaintiffs,                               JOINT MOTION FOR DISMISSAL OF
                                                       ALAMEDA COUNTY DEFENDANTS
22
     vs.                                               [FRCP 41(a)(2)], AND PLAINTIFFS’
23                                                     REQUEST FOR ENTRY OF JUDGMENT
     COUNTY OF ALAMEDA, CALIFORNIA, et al.,            [FRCP 58(d)]; [PROPOSED] ORDER;
24                                                     [PROPOSED] JUDGMENT
             Defendants.
25
26
27   //

28   //


                                                   1
           JOINT MOTION FOR DISMISSAL OF ALAMEDA COUNTY DEFENDANTS | CASE NO. 4:20-cv-02180
                 Case 4:20-cv-02180-JST Document 95 Filed 03/23/21 Page 2 of 4




 1           JOINT MOTION FOR DISMISSAL OF ALAMEDA COUNTY DEFENDANTS
 2          1.      The parties hereto, plaintiffs Janice Altman, Ryan Goodrich, Albert Lee Swann,
 3   Roman Kaplan, Yan Traytel, Dmitry Danilevsky, Greg David, Scott Chalmers, City Arms East LLC,
 4   City Arms LLC, Cuckoo Collectibles LLC d.b.a. Eddy’s Shooting Sports, Second Amendment
 5   Foundation, California Gun Rights Foundation, National Rifle Association of America, California
 6   Association of Federal Firearms Licensees, Inc., and Firearms Policy Coalition, Inc. (“Plaintiffs”),
 7   and defendants County of Alameda, Gregory J. Ahern, and Nicholas Moss1 (“Defendants”) (and
 8   collectively, “Parties”), by and through their counsel undersigned, hereby and jointly move this court
 9   for dismissal of the Plaintiffs’ claims against said Defendants pursuant to Fed. R. Civ. P. 41(a)(2).
10   The Parties move for dismissal by requesting that the Court enter the Order of Dismissal set forth in
11   the proposed ORDER DISMISSING ALAMEDA COUNTY DEFENDANTS below (“Order of Dismissal”).
12          2.      The Parties agree that the dismissal made effective by this motion shall be with
13   prejudice. The dismissal shall bar all claims that Plaintiffs asserted or could have asserted against
14   Defendants in this action based on issuance or enforcement of any of the Orders of the Alameda
15   County Health Officer relating to COVID-19, including any appendices thereto and any guidance
16   interpreting the Orders, as listed in Exhibit A, which is herein incorporated by reference. However,
17   the dismissal shall not be construed to bar any claims based upon the issuance of future orders, or the
18   enforcement of such future orders, by the Defendants, which may occur after the date of the Order of
19   Dismissal, even if those future orders are based, in whole or in part, upon orders that predate the
20   Order of Dismissal.
21          3.      If the Order of Dismissal is approved, the Parties further and jointly request that the
22   clerk vacate all pretrial and trial dates set by the Court’s Scheduling Order of February 26, 2021 [ECF
23   No. 94].
24          4.      This joint motion shall not be construed to be a voluntary dismissal as to any other
25   defendants besides the Parties to this joint motion.
26
27
     1
      Pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure, the current Public Health Officer
28   for the County of Alameda has been automatically substituted as a defendant in place of his
     predecessor, Erica Pan. See ECF No. 80.

                                                            2
          JOINT MOTION FOR DISMISSAL OF ALAMEDA COUNTY DEFENDANTS | CASE NO. 4:20-cv-02180
                 Case 4:20-cv-02180-JST Document 95 Filed 03/23/21 Page 3 of 4




 1                                    EXHIBIT A TO JOINT MOTION
 2          Alameda County March 16, 2020 Health Order
 3          Alameda County March 31, 2020 Health Order (No. 20-04)
 4          Alameda County April 29, 2020 Health Order (No. 20-10)
 5          Alameda County May 18, 2020 Health Order (No. 20-11)
 6          Alameda County June 5, 2020 Health Order (No. 20-14)
 7          Alameda County June 18, 2020 Health Order (No. 20-14a)
 8          Alameda County July 19, 2020 Health Order (No. 20-14b)
 9          Alameda County August 21, 2020 Health Order (No. 20-14c)
10          Alameda County October 21, 2020 Health Order (No. 20-15)
11          Alameda County November 17, 2020 Health Order (No. 20-15, revised)
12          Alameda County December 6, 2020 Health Order (No. 20-21)
13          Alameda County January 13, 2021 Health Order (No. 20-21a)
14          Alameda County January 25, 2021 Health Order (No. 21-01)
15
16                      PLAINTIFFS’ REQUEST FOR ENTRY OF JUDGMENT
17          5.      Pursuant to Fed. Rule Civ. Pro. 58(d), Plaintiffs hereby and separately request that the
18   Court immediately enter judgment as to all of the remaining defendants that were dismissed by virtue
19   of the Court’s Order of Dismissal [ECF No. 65].
20    Dated: March 23, 2021                                 SEILER EPSTEIN LLP
21                                                          /s/ George M. Lee
22                                                          George M. Lee

23                                                          Attorneys for Plaintiffs
24
      Dated: March 23, 2021                                 SHUTE, MIHALY & WEINBERGER LLP
25
                                                            /s/ Matthew D. Zinn
26                                                          Matthew D. Zinn
27
                                                            Attorneys for Defendants County of Alameda,
28                                                          Gregory J. Ahern, and Nicholas Moss


                                                        3
          JOINT MOTION FOR DISMISSAL OF ALAMEDA COUNTY DEFENDANTS | CASE NO. 4:20-cv-02180
               Case 4:20-cv-02180-JST Document 95 Filed 03/23/21 Page 4 of 4




 1                                                     –o()o–
 2                     ORDER DISMISSING ALAMEDA COUNTY DEFENDANTS
 3          The Court, having reviewed the foregoing joint motion of the parties, and good cause
 4   appearing, hereby ORDERS a voluntary dismissal of Defendants County of Alameda, Gregory J.
 5   Ahern, and Nicholas Moss pursuant to Fed. R. Civ. P. 41(a)(2). The dismissal shall be with prejudice,
 6   pursuant to the parties’ settlement as recited in their joint motion.
 7
 8                                       JUDGMENT OF DISMISSAL
 9          Pursuant to the request of the Plaintiffs, and further to this Court’s Order of Dismissal [ECF
10   No. 65], pursuant to Fed. Rule Civ. Pro. 58(a), it is hereby ORDERED, ADJUDGED AND
11   DECREED that Judgment shall and now hereby be entered in favor of defendants the County of
12   Santa Clara, Laurie Smith, Jeffrey Rosen, Sara Cody, the City of San Jose, Sam Liccardo, Edgardo
13   Garcia, the City of Mountain View, Max Bosel, the County of San Mateo, Carlos Bolanos, Scott
14   Morrow, the City of Pacifica, Dan Steidle, the County of Contra Costa, David Livingston, Chris
15   Farnitano, the City of Pleasant Hill, and Max Bryan Hill, and against the plaintiffs herein.
16          IT IS SO ORDERED.
17   Dated: _______________________                           ________________________________
                                                              HON. JON S. TIGAR
18                                                            UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28


                                                          4
          JOINT MOTION FOR DISMISSAL OF ALAMEDA COUNTY DEFENDANTS | CASE NO. 4:20-cv-02180
